WellQuest Medical & Wellness Corporation 3400SE Macy Rd, #18 Bentonville, Arkansas72712 July 8, 2008 VIA EDGAR AND FEDERAL EXPRESS Securities and Exchange Commission 100 F Street, N.E. Washington, DC20549-7010 Attn:Jeffrey Riedler, Assistant Director Division of Corporation Finance Michael Reedich, Esq. Jennifer Riegel, Esq. Christine Allen Carlton Tartar Re: HQHealthQuest Medical & Wellness Centers, Ltd. Registration Statement on Form S-1 File No. 333-149260 Registration Statement filed February 14, 2008 Ladies and Gentlemen: The following responses address the comments of the reviewing Staff of the Commission as set forth in a comment letter dated March 12, 2008 (the "Comment Letter") relating to the Registration Statement on Form S-1 (the "Registration Statement") of HQHealthQuest Medical & Wellness Centers, Ltd. (the "Company"). The answers set forth herein refer to each of the Staffs' comments by number. We are filing herewith Amendment No. 1 to the Company's Registration Statement. Form S-1 General 1. Please note that where we provide examples to illustrate what we mean by our comments, they are examples and not exhaustive lists. If our comments are applicable to portions of the filing that we have not cited as examples, make the appropriate changes in accordance with our comments. Securities and Exchange Commission July 8, Page2of 32 Response To the extent that comments apply to more than one section of our registration statement, we have made conforming changes to the disclosure throughout the registration statement. 2. Please revise your prospectus to describe the various factors considered in determining an offering price. See Item 505 of Regulation S-K. Response We have revised our prospectus to include a “Determination of Offering Price” section, which describes the various factors considering in determining an offering price in accordance with Item 505 of Regulation S-K. Registration Statement Cover page 3. Pursuant to footnote 1 to your registration fee table, you are calculating the registration fee under Rule 457(e). Rule 457(e) provides that it is to be used when the securities are to be offered to existing security holders and the portion, if any, not taken by such security holders is to be reoffered to the general public. This does not appear to be consistent with your disclosures throughout the prospectus. Please to correct either the registration fee table or your prospectus accordingly. Response We have revised footnote 1 to our registration fee table to read as follows: “Estimated solely for the purpose of computing amount of the registration fee pursuant to Rule 457(c) promulgated under the Securities Act of 1933. The price of $0.09 per share is a fixed price at which the selling stockholders identified herein may sell their shares until the Registrant’s common stock is quoted on the Over-The-Counter Bulletin Board, at which time sales will be made at prevailing market prices or privately negotiated prices.” Prospectus Cover Page 4. If true, please amend the second paragraph to indicate that the offering will proceed even if the shares do not become quoted on the Bulletin Board and add that a market may not develop. Securities and Exchange Commission July 8, Page3of 32 Response We have revised our disclosure to state: “We currently intend to continue with this offering even if our common stock is not approved for quotation on the Over-The-Counter Bulletin Board. There is no assurance that a public market will develop for our shares of common stock.” Prospectus Summary, page 1 5. It is implied throughout the registration statement that you own, and receive all revenue from, the family physician healthcare services, preventive and wellness services and medical skincare services. It appears from the Management Medical Services Agreement and the Medical Director Services Agreement filed as Exhibits 10.1 and 10.2, respectively, however, that the physician practice is separate from your center, you provide management services to the practices, and the physician practices provide physician supervisory and other medical services to your center. Please revise your registration statement to clarify the following: · the services included in your center, the services included in the physician practice adjacent to your center and your interests in and arrangements with each; · whether you share in the revenues from the physician practices, arid if so, what percent of the revenues you receive; and · the relationship between you, Northwest Arkansas Primary Care Physicians and Dr. Fox. Please provide a brief overview of the above in the Prospectus Summary and a thorough and detailed discussion of the above bullet points in the Management’s Discussion and Analysis and Business sections. Response We have revised our disclosure throughout the registration statement to clarify our relationships with Northwest Arkansas Primary Care Physicians and Dr. Fox and the services provided by each.We have also updated our prospectus summary with a more detailed overview of our business. 6. Please clarify here and on pages 10 and 15 what occurred when you state that WellQuest Medical & Wellness Centers of Arkansas, Inc., was subsequently re­registered as WellQuest of Arkansas, Inc. For example, did the entity solely change its name or did it undergo a reorganization or other similar restructuring? Securities and Exchange Commission July 8, Page4of 32 Response We have revised our disclosure to clarify that the Company simply changed its name to WellQuest of Arkansas, Inc. 7. You state here and in other sections of the prospectus that your Bentonville center is a proto-type. Please explain why you consider it a proto-type. Is it because it is your first and only center? Response We have remove the word “proto-type” from our disclosure. 8. It appears that the Bentonville center is your only center. If it is, please revise to state that it is and delete all statements throughout the prospectus which denote or imply that you have more than one center. Also, please add a risk factor that explains the risk that you only have one center and have not developed or opened any other centers, your complete inexperience opening additional centers and the risk this poses to your business model and purported expansion strategy. Response We have revised our disclosure to indicate that we currently only have one center.In addition, we have included a risk factor discussing our lack of expertise in opening or operating additional centers and the risks associated therewith. 9. Please provide more information as to what services are covered in your “preventive health alternatives” and “aggressive medical aesthetics” services. Response We have revised our disclosure to specify what constitutes preventive health alternatives and aggressive medical aesthetics services. 10. In the fourth paragraph, in which you highlight your losses and deficits, please update this information as of and for December 31, 2007. Also, expand this paragraph to note your auditor’s going concern qualification and that you need additional capital and that you will not receive any of this needed money from the proceeds of this offering. Response We have revised our disclosure concerning our revenues, net losses, working capital deficit and accumulated deficit for the period ending December 31, 2007 as well as our revenues and net income as of March 31, 2008.We also revised our disclosure to include information regarding the going concern opinion expressed by our auditor on our financial statements. We have also disclosed that we need additional capital.We already disclosed in the Use of Proceeds section in the Prospectus Summary that we receive no funds from this offering. Securities and Exchange Commission July 8, Page5of 32 11. You state that you are seeking to develop a public market for your securities to be able to seek public financing and business development opportunities in the future. Please revise your disclosure here to state whether the company has any current plans to seek public financing, to acquire another company or to be acquired. In this regard, you state on page 7 that you require approximately $1,500,000 to fund your operations for the next twelve months. Response We revised our disclosure to state that we currently do not have any contracts or commitments for any public financing or future development opportunities. 12. You state that: · you are in discussions to have your stock quoted on the Bulletin Board, · you are seeking to develop a public market for your securities to be able to seek public financing and business development opportunities in the future; and · your management would like a public market for your securities to develop. Please qualify each of these statements to indicate that each of these events may not happen and that if they don’t, the price at which investors could sell your stock will likely decline significantly, and that investors may not be able to resell common stock they purchase in the offering. Response We have added the following additional disclosure: “No assurances can be given that our common stock will be approved for quotation on the on the Over-The-Counter Bulletin Board or that a public market will develop.
